

116 HR 4881 IH: Real Marketing Edible Artificials Truthfully Act of 2019
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4881IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Marshall (for himself and Mr. Brindisi) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Food, Drug, and Cosmetic Act to ensure that consumers can make informed
			 decisions in choosing between meat products such as beef and imitation
			 meat products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Real Marketing Edible Artificials Truthfully Act of 2019 or the Real MEAT Act of 2019. 2.FindingsThe Congress finds the following:
 (1)Traditionally, food standards of identity and composition have provided a framework for identifying products and helping to ensure these products meet consumer expectations regarding composition and characteristics, as well as safety.
 (2)The legislative intent of standards of identity is to ensure product integrity and prevent economic adulteration. Both consumers and industry have relied on the current system of standards since the enactment in 1938 of the Federal Food, Drug, and Cosmetic Act (in this section referred to as the FFDCA) (52 Stat. 1040).
 (3)The Federal Meat Inspection Act (in this section referred to as the FMIA) grants the Department of Agriculture (in this section referred to as the USDA) sole regulatory authority over all meat and meat food products. (4)Section 1002 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 392) limits the regulatory authority of the Food and Drug Administration (in this section referred to as the FDA) to all meat and meat food products not otherwise regulated by the USDA under the Federal Meat Inspection Act, Poultry Products Inspection Act, or the Egg Products Inspection Act.
 (5)Both USDA and FDA are responsible for enforcing a universal standard that labels are truthful and not misleading.
 (6)Several applicable terms are defined in law or regulation including— (A)the term meat food product defined in section 1 of the Federal Meat Inspection Act (21 U.S.C. 601);
 (B)the terms meat, meat broker, and meat byproduct defined in section 301.2 of 17 title 9, Code of Federal Regulations; (C)the term beef defined as the flesh of cattle in section 3 of the Beef Research and Information Act (7 U.S.C. 2902); and
 (D)the term beef products defined as edible products produced in whole or in part from beef, exclusive of milk and milk products produced therefrom, in such section 3 (7 U.S.C. 2902).
 (7)The definitions of beef and beef products were established under the Beef Research and Information Act for the purpose of strengthening the beef industry’s position in the marketplace and to maintain and expand domestic and foreign markets and uses for beef and beef products only.
 (8)The lack of any Federal definition of beef or beef products for the purposes of meat food product labeling has led some to begin marketing imitation products as meat or beef, creating the opportunity for marketplace confusion and consumer fraud that Congress originally charged the various Federal food regulatory agencies with the duty to prevent.
 (9)Imitation products labeled as beef or as beef products create confusion in the marketplace. These products are in direct violation of the Congressional Findings and Declaration of Policy authorized under section 2 of the Beef Research and Information Act (7 U.S.C. 2901) and undermine the integrity of that Act.
 3.Labeling of imitation meat productsThe Federal Food, Drug, and Cosmetic Act is amended by inserting after section 403C of such Act (21 U.S.C. 343–3) the following:
			
				403D.Labeling of imitation meat products
 (a)In generalNotwithstanding the provision of section 403(c), any imitation meat food product, beef, or beef product shall be deemed to be misbranded unless its label bears, in type of uniform size and prominence, the word imitation immediately before or after the name of the food and a statement that clearly indicates the product is not derived from or does not contain meat.
					(b)Coordination with secretary of agriculture
 (1)Notification of misbrandingIf the Secretary of Health and Human Services finds that food is misbranded under subsection (a), the Secretary of Health and Human Services shall within 60 days of such finding transmit a notice of such finding to the Secretary of Agriculture.
 (2)Enforcement failureIf the Secretary of Health and Human Services fails, within 30 days of transmitting a notice under paragraph (1), to initiate an enforcement action, the Secretary of Agriculture may treat each such finding of misbranding under subsection (a) of this Act as a finding of misbranding under section 1(n) of the Federal Meat Inspection Act.
 (c)Rule of constructionThis section shall not be construed as limiting the authority of the Secretary of Agriculture to take enforcement or other action under the Federal Meat Inspection Act or other applicable law.
 (d)DefinitionIn this section: (1)The term beef or beef product means any product containing edible meat tissue harvested in whole form from domesticated Bos indicus or Bos taurus cattle.
 (2)The term imitation meat food product is any product manufactured to appear as a meat food product or any food product which approximates the aesthetic qualities (primarily texture, flavor, and appearance) and/or chemical characteristics of specific types of meat but does not contain any meat, meat food product, or meat byproduct ingredients.
 (3)The term meat means meat as such term is used in the Federal Meat Inspection Act. (4)The term meat food product has the meaning given to that term in section 1 of the Federal Meat Inspection Act..
		